Name: COMMISSION REGULATION (EC) No 504/95 of 6 March 1995 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  plant product
 Date Published: nan

 No L 50/20 PEN Official Journal of the European Communities 7. 3. 95 COMMISSION REGULATION (EC) No 504/95 of 6 March 1995 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 Q, as last amended by Regulation (EEC) No 1740/78 (8), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 416/95 (^ as last amended by Regulation (EC) No 475/95 (6) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (9), as amended by Regulation (EC) No 438/95 (I0), as fixed in the Annex to amended Regulation (EC) No 416/95 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 7 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 166, 25. 6. 1976, p. 1 . O UJ No L 387, 31 . 12. 1992, p. 1 . (7) OJ No L 168 , 25. 6. 1974, p. 7. 0 OJ No L 22, 31 . 1 . 1 995, p. 1 . (8) OJ No L 202, 26. 7. 1978 , p. 8 . 0 OJ No L 44, 28 . 2. 1995, p. 40. (') OJ No L 155, 26. 6. 1993, p. 29. (6) OJ No L 48 , 3 . 3 . 1995, p. 16 . H OJ No L 45, 1 . 3 . 1995, p. 32. 7. 3 . 95 EN 1 Official Journal of the European Communities No L 50/21 ANNEX to the Commission Regulation of 6 March 1995 altering the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonne) CN code Import levies Ã ) CN code Import levies ACP Third countries (other than ACP) ACP Third countries (other than ACP) 0714 10 10 (') 106,53 113,81 1104 22 50 191,20 194,85 1104 22 90 121,89 125,54 0714 10 91 1 1 0,1 6 (2) (6) 110,16 1104 22 99 121,89 125,54 0714 10 99 108,35 113,81 1102 90 90 119,19 122,83 1 10,16 (2) (Ã ©) 110,16 1103 19 90 119,19 122,83 0714 90 11 1103 29 90 119,19 122,83 0714 90 19 1 08,35 0 113,81 1104 19 99 210,33 217,62 1102 90 10 198,29 205,58 1104 29 19 186,96 190,61 1104 29 39 186,96 190,61 1103 19 30 198,29 205,58 1104 29 59 119,19 122,83 1103 29 20 198,29 205,58 1104 29 89 119,19 122,83 2302 10 10 45,75 52,99 1104 11 10 112,36 116,01 2302 10 90 98,03 105,28 1104 11 90 220,32 227,61 2302 20 10 45,75 52,99 2302 20 90 98,03 105,28 1104 21 10 176,26 179,90 2302 30 10 45,75 (8) 52,99 1104 21 30 176,26 179,90 2302 30 90 98,03 (8) 105,28 2302 40 10 45,75 52,99 1104 21 50 275,40 282,69 2302 40 90 98,03 105,28 1104 21 90 112,36 116,01 1103 19 10 255,46 262,75 1103 29 10 255,46 262,75 1104 21 99 112,36 116,01 255,46 262,751104 19 30 1106 20 10 106,53 (2) 113,81 1104 29 15 188,75 192,40 1104 29 35 ' 227,07 230,72 1102 90 30 215,10 222,39 144,76 148,411104 29 55 1103 12 00 215,10 222,39 1104 29 85 144,76 148,41 1103 21 00 186,43 193,72 1103 29 30 215,10 222,39 1104 19 10 186,43 193,72 1104 12 10 121,89 125,54 1104 29 11 137,75 141,39 1104 29 31 165,71 169,36 1104 12 90 239,00 246,29 1104 29 51 105,64 109,29 1104 22 10 90 (4) 215,10 218,75 1104 29 81 105,64 109,29 1104 30 10 77,68 84,97 1104 22 10 10 0 121,89 125,54 1108 11 00 227,85 252,67 1104 22 30 215,10 218,75 1109 00 00 414,28 633,25 No L 50/22 EN Official Journal of the European Communities 7. 3. 95 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 1990. (3) Taric code : clipped oats. (4) Taric code : CN code 11042210, other than 'clipped oats'. (*) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. ( ®) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91/482/EEC. Q Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion. (*) For imported products falling within these codes, the levy applicable is restricted within the conditions provided for in Council Regulation (EC) No 774/94.